Ross, J., concurs in a separate memorandum as follows:
Based upon my review of the record, I agree with the majority only insofar as they modified Special Term’s order to declare that The Home Insurance Company is not obligated to defend or indemnify plaintiffs.
However, I disagree with that portion of the majority’s memorandum that purports to advise the Bar on the extent of the coverage afforded by "claims made” policies (see, majority mem, at 511), since, in my opinion, that obiter dictum may be misleading, is speculative, and is irrelevant to the facts in the instant case.
Accordingly, I concur in the result only.